233 F.2d 620
Edmond WALSH, Appellant,v.The BOARD OF COMMISSIONERS FOR THE PONTCHARTRAIN LEVEE DISTRICT, Appellee.
No. 15620.
United States Court of Appeals Fifth Circuit.
May 25, 1956.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.


1
William V. Redmann, Guste, Barnett & Redmann, New Orleans, La., for appellant.


2
Geo. A. Dreyfous, New Orleans, La., amicus curiae.


3
Lloyd R. Himel, Lutcher, La., Martin, Himel, Hinckley & Morel, New Orleans, La., for appellee.


4
Before JONES, Circuit Judge, and DAWKINS and WRIGHT, District Judges.


5
PER CURIAM.


6
The judgment appealed from should be vacated and set aside in order that there may be applied the principles recently announced by the Louisiana Supreme Court in Delaune v. Board of Commissioners for the Pontchartrain Levee District, 87 So. 2d 749. Therefore, the judgment entered must be reversed and the case remanded for further proceedings.


7
Reversed and remanded.